977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard Thomas PARGEN, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5732.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Howard Pargen filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in which he challenged his 1989 sentence for drug-related crimes.   The matter was referred to a magistrate judge who recommended that the motion be dismissed.   The recommendation was adopted over Pargen's objection and this appeal followed.   The parties have briefed the issues and Pargen moves for the appointment of counsel.


3
Upon consideration, we find no error in the district court's proceedings.   Pargen failed to establish ineffective assistance of counsel under  Hill v. Lockhart, 474 U.S. 52, 59 (1985).   In addition, we agree that Pargen's sentencing following his guilty plea was regular in all other respects including the downward departure awarded Pargen for his cooperation.


4
Accordingly, the motion is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.